                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

MICHAEL D BOWDEN                                                                 PETITIONER
ADC #088956

v.                                     5:18CV00268-BRW

WENDY KELLEY, Director,
Arkansas Department of Correction,                                             RESPONDENT

                                             ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe and Plaintiff=s Objections. After carefully

considering the objections and making a de novo review of the record, I approve and adopt the

Proposed Findings and Recommended Disposition in all respects.

       Accordingly, Mr. Bowden’s § 2254 Petition for Writ of Habeas Corpus (Doc. No. 1) is

DISMISSED without prejudice.

       A certificate of appealability will not be issued.

       IT IS SO ORDERED, THIS 30th day of May 2019.



                                              Billy Roy Wilson_________________
                                              UNITED STATES DISTRICT JUDGE




                                                 1
